
	
		II
		110th CONGRESS
		2d Session
		S. 2923
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for a three-year extension of the Senior
		  Oversight Committee on wounded warrior matters, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Oversight Committee Extension
			 Act of 2008.
		2.Three-year extension
			 of Senior Oversight Committee with respect to wounded warrior matters
			(a)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly take such actions as are appropriate, including the
			 allocation of appropriate personnel, funding, and other resources, to continue
			 the operations of the Senior Oversight Committee until September 30,
			 2011.
			(b)Report on
			 further extension of committeeNot later than December 31, 2010,
			 the Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 submit to Congress a report setting forth the joint recommendation of the
			 Secretaries as to the advisability of continuing the operations of the Senior
			 Oversight Committee after September 30, 2011. If the Secretaries recommend that
			 continuing the operations of the Senior Oversight Committee after September 30,
			 2011, is advisable, the report may include such recommendations for the
			 modification of the responsibilities, composition, or support of the Senior
			 Oversight Committee as the Secretaries jointly consider appropriate.
			(c)Senior
			 Oversight Committee definedIn this section, the term
			 Senior Oversight Committee means the Senior Oversight Committee
			 jointly established by the Secretary of Defense and the Secretary of Veterans
			 Affairs in May 2007 to address concerns related to the treatment of wounded,
			 ill, and injured members of the Armed Forces and veterans and serve as the
			 single point of contact for oversight, strategy, and integration of proposed
			 strategies for the efforts of the Department of Defense and the Department of
			 Veterans Affairs to improve support throughout the recovery, rehabilitation,
			 and reintegration of wounded, ill, or injured members of the Armed
			 Forces.
			
